— In a proceeding, inter alia, pursuant to CPLR article 78 to review a determination of the Town Board of Town of Brookhaven dated June 5, 2007, made upon remittitur from the Supreme Court, Suffolk County, which adopted a findings statement pursuant to the State Environmental Quality Review Act (ECL art 8) regarding the approval of the construction of a 350-megawatt dual-fuel, combined cycle combustion turbine electric power generator, the petitioners appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Suffolk County (Spinner, J.), dated January 2, 2008, as denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In light of our decision and order on a companion appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County, dated May 22, 2007 (see East End Prop. Co. #1, LLC v Town Bd. of Town of Brookhaven, 56 AD3d 773 [2008] [decided herewith]), this appeal has been rendered academic. Skelos, J.P., Lifson, Santucci and Garni, JJ., concur.